Response to Arguments
Continuation of PTOL-303 Box 12: With respect to applicant’s arguments of “(A) The present invention”: as discussed in the interview (dated 16 April 2021), applicant is advised to consider submitting an affidavit/declaration presenting unexpected evidence related to “cost of manufacturing and inefficiency of pulp processing are significantly reduced as pasteurization of the pulp prior to entering the package may be eliminated.”
With respect to applicant’s arguments of “(B) Zhu and Rooker…”: it is noted that present claim 1 is directed to a product and as such, limitations regarding intended use adds nothing of consequence to the product claim. 
Applicant argues that processing citrus “is a special case”; however, applicant has failed to provide any evidence/data to support the argument. In fact, applicant’s presently filed specification [0038] states, “[a]ny food may be pasteurized in this manner…embodiments include citrus pulp…apple chunks…” It is unclear how processing citrus would be “a special case” when applicant teaches any food can be processed in the same manner. 
Regarding the prior arts teaching of an “interim stage”, as stated in the previous Office Action (dated 31 Dec 2020), it is understood that the claimed “interim stage” product is the combination of a consumer package, a processed food, and a liquid, at a specific moment in time before becoming a final consumer product. Zhu teaches a moment in time wherein a processed food and a liquid are both within a consumer package. While Zhu does not expressly teach the first mixture being at a temperature capable of pasteurizing the processed food composition, but not capable of substantially inactivating heat-resistant microorganism or explicitly recite citrus fruit, the use of a liquid to pasteurize a food composition within a container is taught by Rooker (“adding the uncooked pulp to the cooked sauce while the latter is still at sufficiently elevated 
Again, as explained by applicant (present specification [0038]), given the both citrus and non-citrus fruits can be processed in the same manner, one would have reason to consider Zhu’s teaching of processing fruit and Rooker’s teaching of processing fruit when processing citrus fruit, since both citrus and non-citrus fruits are known to be processed in the same manner. Applicant’s remarks of, “given the different properties and processing conditions for different types of fruits” should be supported by an affidavit/declaration. 
Applicant argues the prior art fails to teach or suggest “to pasteurize the liquid” and “causing the processed food composition to increase to…”, however, said limitations are directed to intended use and would limit the actually claimed product. 
With respect to sterilization/pasteurization, applicant attention is directed to page 7 of the Office Action of co-pending 13/926,881 (dated 20 October 2020) which addresses sterilization/pasteurization of fruits and vegetables. Said arguments are incorporated herein. 
With respect to applicant’s arguments of “(C) Janovtchick…”: applicant’s is reminded that the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ716, 718 (CCPA 1965). It is the examiner’s position that the arguments 



/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            
/ERIK KASHNIKOW/            Supervisory Patent Examiner, Art Unit 1792